Citation Nr: 1029071	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claims of 
entitlement to service connection for left ear hearing loss and 
tinnitus.  

During the course of this appeal, the denials of service 
connection for left ear hearing loss and tinnitus were affirmed 
by the Board in an August 2009 appellate decision.  The August 
2009 Board decision has since then been vacated by the United 
States Court of Appeals for Veterans Claims (Court) in May 2010, 
when the Court granted a joint motion by the appellant/Veteran 
and the Secretary of VA to vacate the August 2009 Board decision 
and remand the case to the Board for further appellate 
consideration.  

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

The vacated Board decision of August 2009 denied service 
connection for the Veteran's left ear hearing loss on the basis 
of the opinion of a VA audiologist who examined the Veteran in 
June 2006 and determined that there was no clinical link between 
his left ear hearing loss and service.  Pursuant to its review of 
the Court's joint motion remand of May 2010, the Board notes the 
motioning parties' objection to the rationale provided in the 
nexus opinion of the VA audiologist regarding the relationship 
between the Veteran's left ear hearing loss and service.  
Specifically, the examiner noted in his report that the Veteran 
was routinely exposed to aircraft engine noise during naval 
service, consistent with his duties in aviation support and 
maintenance as factually established in his service records.  
However, the examiner opined that there was no link between the 
Veteran's service and his left ear hearing loss because, 
notwithstanding clinical evidence of a worsening of his left ear 
hearing acuity relative to that shown on service induction, the 
left ear's hearing thresholds as demonstrated on service 
separation in 1972 did not meet the regulatory criteria for 
hearing loss as a disability under 38 C.F.R. § 3.385.  (For 
purposes of applying the laws administered by VA, 38 C.F.R. 
§ 3.385 provides that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 
26 decibels or greater; and the speech recognition scores using 
the Maryland CNC Test are less than 94 percent.)  The Board 
concurs with the Court's joint motion remand that this stated 
rationale by the VA examiner is not a correct basis to support a 
finding that there is no relationship between left ear hearing 
loss and service, as even a finding of normal hearing acuity at 
the time of separation from service is not necessarily a bar to 
service connection for hearing loss that meets the § 3.385 
criteria for disability many years later.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Therefore, the Board finds that the 
June 2006 VA examination is presently inadequate for VA 
adjudication purposes (See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007)).  The 
case should be thusly remanded for an addendum opinion addressing 
the likelihood that the Veteran's current left ear hearing loss 
is related to his period of military service, in view of clinical 
evidence that hearing acuity in his left ear had worsened by the 
time of his separation from service, and the fact that he was 
routinely exposed to aircraft engine noise in pursuit of his 
duties in naval aviation support and maintenance, irrespective of 
whether or not his left ear's hearing thresholds met the 
regulatory criteria for a hearing disability as defined by 38 
C.F.R. § 3.385.  See 38 C.F.R. § 3.303(d) (2009); Hensley, supra.

With regard to the claim of entitlement to service connection for 
tinnitus, the Board notes that the Veteran was diagnosed with 
this disability on VA examination in June 2006.  Although an 
opinion was provided addressing the etiology of the Veteran's 
tinnitus, the opinion is presently inadequate for adjudication 
purposes because it did not address the question of whether it is 
as likely as not that the tinnitus was secondary to sensorineural 
hearing loss.  (See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Martinak v. Nicholson, 21 Vet. App. 447 (2007)).  As the Veteran 
is presently service connected for sensorineural hearing loss of 
his right ear, and as the United States Court of Appeals for the 
Federal Circuit and VA have held that tinnitus is rated disabling 
irrespective of whether it is subjectively perceived in one ear 
or bilaterally (see Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006; 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009); VAOPGCPREC 
2-2003 (2003); 69 Fed. Reg. 25,178 (2004)), and as some medical 
authorities state that tinnitus may result from sensorineural 
hearing loss (see 2 Cecil, Textbook of Medicine, 464 at 2119-20 
(18th ed. 1988)), the claim should be remanded for an addendum 
opinion addressing the likelihood that the Veteran's tinnitus is 
secondarily related to his service-connected sensorineural 
hearing loss of the right ear.  (See 38 C.F.R. § 3.310(a) 
(2009).)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The Veteran's claims file should be 
reviewed by a VA audiologist, preferably the 
one who conducted the June 2006 examination, 
but otherwise an appropriately qualified 
clinical specialist, who should afterwards 
provide addendum opinions addressing the 
following questions:

(a.)	Is it at least as likely as not that 
the Veteran's current left ear 
hearing loss was the result of his 
exposure to aircraft engine noise 
during active duty or was otherwise 
related to active duty?  For 
purposes of providing this opinion, 
the examiner should assume as true 
the Veteran's history of regular 
exposure to aircraft engine noise 
during service approximately 38 
years earlier.

(b.)	Is it at least as likely as not that 
the Veteran's tinnitus is 
etiologically related to his 
service-connected sensorineural 
hearing loss of his right ear (to 
include on an aggravation basis)?  

Pertinent documents in the claims folder must 
be reviewed by the VA examiner, who should 
provide a complete rationale for any opinion 
given without resorting to speculation, 
reconciling any conflicting medical opinions 
rendered.  The Veteran's history of pertinent 
symptoms must be considered.  Any additional 
examinations, tests, or studies necessary for 
an adequate opinion should be conducted.  The 
Veteran may be (re)called for examination, if 
deemed necessary.

It would be helpful if the VA examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the Veteran's claim for service connection 
for left ear hearing loss and tinnitus, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and given 
an appropriate amount of time to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

